373 Pa. 407 (1953)
Commonwealth, Appellant,
v.
Cornetti.
Supreme Court of Pennsylvania.
Argued March 31, 1953.
April 22, 1953.
Before STERN, C.J., STEARNE, JONES, CHIDSEY, MUSMANNO and ARNOLD, JJ.
Randolph C. Ryder, Deputy Attorney General, with him Robert B. Greer, Jr., and Robert E. Woodside, Attorney General, for appellant.
No argument was made nor brief submitted for appellee.
*408 OPINION BY MR. JUSTICE ALLEN M. STEARNE, April 22, 1953:
This is an appeal by the Commonwealth from an order of the court of common pleas setting aside a suspension by the Secretary of Revenue of an operator's license for operating a motor vehicle. The offense charged was speed on a public highway at seventy miles per hour when the maximum lawful speed was fifty miles per hour.
What we said in Commonwealth v. Emerick, 373 Pa. 388, 96 A.2d 370, relating to legal principles and construction of The Vehicle Code, has similar application to the facts in the present case.
Charles Cornetti, Jr., defendant, was charged by a state policeman with traveling on a public highway on March 22, 1952, after dark, at a speed of seventy miles per hour. The road was dry and traffic moderate. Such speed was a violation of The Vehicle Code. Defendant did not deny the violation, and the only reason given by him for such violation was, "I was late for an appointment." He was twenty years of age, unmarried, and living home with his father and mother. He had been driving for four years; had been fined several times for "going through a stop sign"; and had been involved in an accident, although no charge was made against him. The order of suspension was rescinded solely on the ground of economic hardship. In the order the court said: ". . . it appearing to the Court that the petitioner's violation did not endanger the life or property of any person; and it further appearing to the Court that the petitioner would be unable to continue in his employment without a driver's license which would result in a great and undue hardship not justified by the facts of this case, the prayer of said petition is granted, and the Order of the Secretary of Revenue suspending the license *409 of Charles Cornetti, Jr. is hereby set aside and full driving privileges are hereby restored to the said Charles Cornetti, Jr."
Such an order under the circumstances of this case constitutes a manifest abuse of discretion.
The order is reversed at the cost of the appellee.